Citation Nr: 1747752	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-42 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout, claimed as bone disease.

2.  Entitlement to service connection for chronic sinus disease.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from September 1969 to April 1971, with service in Vietnam.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was since transferred to the RO in St. Petersburg, Florida.  

Sadly, the Veteran passed away during the pendency of this appeal.  On his substantive appeal, he requested a videoconference hearing before a Member of the Board; however, by virtue of his death the Veteran's hearing request is moot.


FINDING OF FACT

On August 28, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina that the Veteran died in August 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


